Citation Nr: 1632004	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  09-35 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability of the eyes, to include meibomian gland dysfunction and pinguecula.

2.  Whether new and material evidence has been received to reopen a claim of service connection for chronic headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1997 to September 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from November 2008 (disability of the eyes) and February 2014 (headaches) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The claim of service connection for a disability of the eyes was reopened in a January 2014 Board decision and remanded for additional development.

In March 2016, the Board requested a Veterans Health Administration (VHA) opinion as to the eye disability issue.  The VHA opinion was obtained in July 2016.  As the VHA opinion is fully favorable to the Veteran, it is not necessary to provide an opportunity for the Veteran and his representative to respond to the VHA opinion and the Board will decide the matter accordingly.

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for chronic headaches is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's currently diagnosed disability of the eyes is related to his military service.



CONCLUSION OF LAW

The criteria for service connection for meibomian gland dysfunction and pinguecula have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015) Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that his eye disabilities (diagnosed as meibomian gland dysfunction and pinguecula) were caused by his exposure to dust storms while stationed in Kuwait.  He also contends that said disabilities manifested during service as indicated by his in-service report of having eye trouble, specifically noting that his "eyes tend[ed] to water for no reason at various times."  

Pursuant to the January 2014 Board remand, the Veteran was afforded a VA eye conditions examination in April 2014.  Although an examination was provided, the examiner did not provide the requested opinion regarding the etiology of the Veteran's current eye disability and merely stated that he was unable to find any treatment for any of the Veteran's current eye disabilities in service.  

Accordingly, the Board sought a VHA opinion and in July 2016 a VA cornea specialist opined that it is at least as likely as not that the Veteran's current eye issues had their onset during his service or are otherwise related to his service.  In support thereof the examiner attached a medical article that documented eye injuries and diseases that are common among veterans who served in the Persian Gulf.  The examiner pointed out that such conditions were difficult to treat given environmental challenges, presumably, dust, wind, and sand.

The July 2016 opinion is persuasive as the expert explained the reasoning based on medical literature and the specific facts of the Veteran's case.  There is no medical opinion to the contrary.  As such, the Board is of the opinion that there is at least a state of relative equipoise as to whether the Veteran's current eye disability is related to service.  Therefore, the benefit of the doubt rule will be applied, and the Board finds that the Veteran's currently diagnosed disability of the eyes is related to his military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  Thus, service for diagnosed as meibomian gland dysfunction and pinguecula is warranted.


ORDER

Service connection for a disability of the eyes to include meibomian gland dysfunction and pinguecula is granted.



REMAND

The Veteran's claim to reopen a previously denied claim for service connection for chronic headaches was reopened and denied on the merits in a February 2014 rating decision.  The Veteran submitted a notice of disagreement (NOD) in May 2014, but a statement of the case (SOC) has not yet been issued.  Accordingly, the Board finds that a remand of this claim for issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.9(c) (2015).  

Accordingly, this issue is REMANDED for the following action:

Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the reopened claim for service connection for chronic headaches.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the NOD.  This appeal should only be returned to the Board if the Veteran files a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


